Name: Council Regulation (EEC) No 473/86 of 25 February 1986 laying down the general rules for the system of accession compensatory amounts for olive oil
 Type: Regulation
 Subject Matter: agricultural policy;  processed agricultural produce;  trade policy
 Date Published: nan

 1.3.86 Official Journal of the European Communities No L 53 /43 COUNCIL REGULATION (EEC) No 473/86 of 25 February 1986 laying down the general rules for the system of accession compensatory amounts for olive oil the final period of moves towards price alignment and when common prices are applied throughout the Com ­ munity ; whereas it is therefore justified that measures intended to avoid such deflection and distortion should apply for such time as is necessary in order to achieve the desired end , HAS ADOPTED THIS REGULATION : A rticle 1 For the purposes of this Regulation : (a) 'Community of Ten ' shall mean the Community as constituted before the accession of the Kingdom of Spain and the Portuguese Rebublic ; (b) ' accession compensatory amounts ' shall mean the compensatory amounts applicable in trade between :  the Community of Ten and the new Member States ,  the new Member States in respect of each other,  the new Member States and third countries . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 72 (5 ), 89 ( 1 ), 234 (2) and 240 (5) thereof, Having regard to the proposal from the Commission , Whereas Articles 68 , 70, 236 and 238 of the Act of Accession provide for the fixing of prices for Spain and Portugal at a level which may be different from the common price levels ; whereas , pursuant to Articles 72 and 240 of the Act, those differences in price are to be offset by a system of compensatory amounts ; Whereas , in the olive oil sector, Articles 68 , 72 , 236 and 240 of the Act apply to the intervention price ; Whereas , pursuant to Article 1 1 of Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), at last amended by Regula ­ tion (EEC) No 3768/85 (2), a consumption aid is granted for oil produced and marketed within the Community ; whereas , pursuant to Articles 92(4) and 290 (4) of the Act, the accession compensatory amount referred to above is to be corrected , as appropriate , by the effect of the difference between the Community consumption aid applicable in the Community of Ten and that applicable in Spain and Portugal ; Whereas the applicable compensatory amount for products containing olive oil must take account of the oil content of such products , and whereas in the case of refined oils account should be taken of the amount of crude oil required for their manufacture ; Whereas , should it prove necessary , provision should be made for the possibility of introducing a system for fixing accession compensatory amounts in advance ; Whereas a certain amount of deflection of trade and distortion of competition may, in particular, occur in Article 2 1 . The accession compensatory amount applicable in trade between the Community of Ten and a new Mem ­ ber State for olive oil falling within subheading 15.07 A of the Common Customs Tariff, with the exception of the oils referred to in paragraphs 2 and 3 of this Article , shall be equal to the difference between the interven ­ tion price fixed for the Community of Ten and the intervention price fixed for the new Member State . 2 . The accession compensatory amount applicable in trade between the Community of Ten and a new Mem ­ ber State for olive oil falling within subhead ­ ings 15.07 Ala) and 15.07 A II , which is prepared for market in accordance with the conditions laid down for the granting of consumption aid , shall be the amount resulting from the application of paragraph 1 corrected by the difference between the consumption aid appli ­ cable in the Community of Ten and that applicable in the new Member State .0 OJ No L 362, 31 . 12 . 1985 , p. 8 . 0 OJ No 172, 30 . 9 . 1966, p . 3025/66 . No L 53 /44 Official Journal of the European Communities 1.3 . 86 (b) the accession compensatory amount referred to in Article 2 (2) shall be charged or granted by which ­ ever of the two Member States concerned whose intervention price , less the consumption aid , is the higher. Article 5 The accession compensatory amount applicable shall be the amount which is in force at the time of the acceptance of the import or export declaration . However, should it prove necessary , a decision may be made, in accordance with the procedure referred to in Article 7 to introduce a system for fixing accession monetary amounts in advance . If the difference between the consumption aid appli ­ cable in the Community of Ten and in the new Mem ­ ber State exceeds the amount referred to in para ­ graph 1 , the resultant difference shall be applied . 3 . The accession compensatory amount applicable in trade between the Community of Ten and a new Mem ­ ber State for olive oil originating in third countries and falling within subheading 15.07 A of the Common Cus ­ toms Tariff shall be equal to that provided for in para ­ graph 2 . 4 . In trade between the new Member States , the accession compensatory amount shall be equal to the difference between the accession compensatory amount applicable in trade between the Community of Ten and Spain , and the accession compensatory amount applicable in trade between the Community of Ten and Portugal . 5 . The compensatory amount applicable in trade between a new Member State and third countries for olive oil falling within subheading 15.07 A of the Com ­ mon Customs Tariff shall be equal to the amount prov ­ ided for in paragraph 2 . However, for the export of olive oil originating in the Community other than that referred to in the first sub ­ paragraph of paragraph 2 , the compensatory amount applicable shall be equal to the amount provided for in paragraph 1 . 6 . For olive oil falling within tariff subhead ­ ing 15.07 A II , it may be decided to weight the acces ­ sion compensatory amount with a coefficient taking into account the quantity of olive oil falling within tar ­ iff subheading 15.07 A I required for its production . A rticle 6 If an accession compensatory amount which must be deducted from the export refund to third countries is fixed for a product, and if the refund is less than that accession compensatory amount or is not fixed , provi ­ sion may be made for the charging, on export of the product concerned from a new Member State to a third country , of an amount not exceeding the difference between the accession compensatory amount and the refund, or, as the case may be, the accession compensa ­ tory amount . Furthermore , if the refund for exports to one or more third countries is less than the accession compensatory amount or is not fixed , provision may be made on export for the measures likely to ensure the smooth functioning of the common organization of the olive oil market and the maintenance of trade flows . Article 3 The accession compensatory amounts applicable to products containing oil referred to in Article 17 of Regulation No 136/66/EEC shall be calculated from the accession compensatory amount applicable , pur ­ suant to Article 2 ( 1 ), on the basis of the oil content of the products in question . Article 7 1 . The following shall be adopted in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC : (a) detailed ryles for the granting and charging of accession compensatory amounts in order in parti ­ cular to prevent any deflections of trade or distor ­ tions of competition ; (b) detailed rules for the application of this Regula ­ tion , and in particular the cases in which Article 6 shall apply . 2 . Measures to prevent any deflections of trade or dis ­ tortions of competition may apply , for as long as Article 4 In intra-Community trade involving at least one new Member State : (a) the accession compensatory amount referred to in Article 2 ( 1 ) shall be charged or granted by which ­ ever of the two Member States concerned whose intervention price is the higher ; 1.3.86 Official Journal of the European Communities No L 53/45 Article 8 This Regulation shall enter into force on 1 March 1986 . deemed necessary, after the abolition of the accession compensatory amounts . 3 . The accession compensatory amounts shall be fixed by the Commission . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 February 1986 . For the Council The President G. BRAKS